DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claimed invention is interpreted as an anhydrous (tablet or granular or solid or sphere) used primarily in toilet application but composition is not limited. The composition is comprised of an alkali component; acid component, bulking agent, starch, proteolytic enzyme, fragrance or perfume, water and optional adjunct to balance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, states the phrase a “substantially” anhydrous …..“(<5 %wt. water).”
The term “substantially” is considered indefinite because it does not adequately define the term that follows, wherein the skilled artisan would be able to determine the metes or bounds of the invention. Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (2015/0132832).
Chan et al disclose a multiuse solid enzymatic detergent cleansing composition (abstract). The cleaning compositions are for use on ware that includes toilets and other hard surfaces (0031) that further include components such as alkali metal carbonate (30-90%); water (1-50%); enzyme (001-40%); stabilizing agent (0.01-30%) and additional functional ingredients (0-50%) (Table 1).  Alkali metal carbonates includes sodium carbonate and bicarbonates (0050); enzymes include protease enzymes (0061); stabilizing agent such as starches, polysaccharides, and maltodextrin (0078, 0087).  Additional functional ingredients such as fragrances are further employed (0184-0185). Embodiments free of water, solid, capsules, pellets in a variety of shapes are provided (0213). See Tables 2, and formula 5 for basic formulations having 50-75% Dense ash, 2-10% sodium citrate, 2-10% MGDA, 0.1-20% water, polycarboxylic acid salts 1-5% and water 0.1-20, 10ppm enzyme and 2000ppm starch.
Chan et al teach each of the claimed ingredients for the purpose of forming a solid toilet cleaning composition. Chan et al is silent with respect to an exemplification of each the ingredients within the requisite proportions as claimed.
It would have been obvious to the skilled artisan to comprise a solid toilet cleaning composition with an alkali component, acid component, bulking agent, starch, proteolytic enzyme, water and optional ingredients as claimed. Chan teaches and requires each of the these ingredients as stated above and absent a showing to the contrary, one skilled in the art would have been motivated to combine the known 
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NECHOLUS OGDEN JR/             Primary Examiner, Art Unit 1761